Citation Nr: 1446876	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for restrictive lung disease, to include pleural thickening, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from December 1968 to September 1971, which included a tour of duty in the Republic of Vietnam from May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

On the December 2011 VA Form 9, the Veteran did not indicate whether or not he requested a Board hearing.  In February 2013, the RO sent the Veteran a letter and an Appeal Hearing Options form to clarify whether or not the Veteran wanted a hearing.  The February 2013 letter informed the Veteran that if a response was not received within 30 days, the Board would assume the Veteran did not want a hearing.  The Veteran did not respond within 30 days, and thus the Board assumed the Veteran did not want a hearing and proceeded accordingly.  There is no pending hearing request.   

In April 2014, the Board remanded the claim to obtain updated treatment records from the VAMC in Asheville, North Carolina, to provide the Veteran with a VA examination and VA medical opinion clarifying the nature and etiology of the lung disorder, and to subsequently readjudicate the appeal.  As explained below, the Board finds that there was substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).





FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in the Republic of Vietnam.

2.  The Veteran was not exposed to asbestos during service. 

3.  The Veteran was diagnosed with restrictive lung disease and pleural thickening in January 2001.

3.  There was no injury or disease of the lungs, or symptoms of lung disease, during service.

4.  There were no continuous symptoms of lung disease or pleural thickening since service.

5.  Restrictive lung disease is not a disease presumptively associated with herbicide exposure.  

6.  The Veteran's lung disease is not causally or etiologically related to active service, including the presumed herbicide exposure or asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for restrictive lung disease, to include pleural thickening, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the September 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Pursuant to the April 2014 Board remand directive, updated treatment records from the VAMC in Asheville, North Carolina, have been obtained.  The Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Pursuant to the April 2014 Board remand directive, the Veteran was afforded a VA compensation examination in May 2014.  The May 2014 medical opinion was based on a review of the claims file, as well as an examination of the Veteran, including a chest x-ray and pulmonary function testing (PFT).  The VA examiner checked a box indicating that the opinion was reached without an in-person examination; however, the Board infers this was an error, based on the dates of the chest x-ray and PFT coinciding with the date of the May 2014 VA medical opinion, and other indicia of record.  The May 2014 VA examiner addressed the Veteran's presumed exposure to Agent Orange, as well as the potential of exposure to asbestos, current and past symptoms, treatment, and functional impairment.  The VA examiner has specialized medical expertise and training, and provided a sound rationale for the medical opinion that it was less likely than not that the Veteran's lung disease was due to an event during active military service.  Additionally, as discussed below, the Veteran's contentions regarding continuous lung symptoms since service are not credible; thus, the occurrence of lung disorder symptoms since service is not a fact the VA examiner was required to accept.  Additionally, the occurrence of lung disorder symptoms since service is primarily a factual question for a VA adjudicator based on all the evidence, lay and medical, rather than a medical question for a VA examiner, while the significance of such (credibly reported) symptoms to provide a nexus to service would be a relevant medical question.  For these reasons, the Board finds that the May 2014 VA medical opinion is adequate, and no further medical examination or medical opinion is needed.   See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).
	
Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's restrictive lung disease is not a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include restrictive lung disease.  See 38 C.F.R. 
§ 3.309(e).  The VA Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332-335 (Dec. 27, 2010). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson).

Service Connection for Restrictive Lung Disease

The Veteran contends that the restrictive lung disease caused by exposure to herbicide agents during active service.  The Veteran also contends that the lung symptoms began in 1971, the year he was discharged.  The Veteran does not contend that he was exposed to asbestos, but, as discussed below, the VA examiner and a private doctor have considered this theory.   

After review of all the lay and medical evidence of record, the Board finds that the Veteran has qualifying service in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents during active service.  The DD Form 214 shows that the Veteran received, among other awards, a Vietnam Service Medal with three Bronze Service Stars and a Republic of Vietnam Campaign Medal and had eleven months of foreign or sea service.  A September 2009 response from the National Personnel Records Center verified that the Veteran served in the Republic of Vietnam from May 1969 to April 1970.  This evidence establishes the Veteran's service in Vietnam.  Based on such service, the Veteran is presumed to have been exposed to herbicides during service in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board finds that the Veteran has current restrictive lung disease.  Private treatment records show that the Veteran was diagnosed with restrictive lung disease years after service in January 2001.  There is no question regarding the restrictive lung disease diagnosis; therefore, the current disability element for service connection is well established, and the Board will next consider whether restrictive lung disease was incurred in service, to include as due to presumed herbicide exposure.

The Board finds that the weight of the evidence demonstrates no injury or disease of the lungs, or symptoms of lung disease manifested during service.  In an October 2009 statement, the Veteran asserted that the onset of the lung problems occurred when he came into contact with Agent Orange during service, and on the December 2010 Notice of Disagreement the Veteran stated that he had trouble breathing since 1971 (i.e., the year of service separation); however, these assertions are inconsistent with, and outweighed by, other more contemporaneous and more credible lay and medical evidence in the record.  

The Board notes that the April 2014 remand order stated that the service treatment records reflected that the Veteran sought treatment for lung complaints during service; however, the Board finds that the service treatment records are absent of any complaint, finding, or treatment for restrictive lung disease and pleural thickening or lung injury or disease.  The service treatment records show an April 1970 complaint of a cough producing white mucus; however, this was diagnosed as a common cold and was treated with  over the counter medication.  The service treatment records also show several complaints of chest pain; however, these symptoms were attributed to muscle spasm and muscle inflammation, and there is no indication that the symptoms were related to the lungs.  

The Veteran's lungs and chest were evaluated as normal at the July 1971 service separation examination.  There is no record of a service separation report of medical history, but the July 1971 service separation examination includes a signed statement from the Veteran that he was currently in good health.  The Veteran also completed an August 1971 Statement of Medical Condition affirming that there had been no change in medical condition since the July 1971 service separation examination.

Because the Veteran's lungs and chest were evaluated during the July 1971 service separation examination, and the Veteran was given the opportunity to report any lung symptoms during the July 1971 service separation examination and the August 1971 Statement of Medical Condition, the Board finds that lung disease is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition, are of significant probative value and weigh against the credibility of the Veteran's later lay account of lung symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The Board finds that, in consideration of the absence of symptoms or findings in the service treatment records of lung disease, which would have ordinarily been recorded during service, and the Veteran's contemporaneous in-service denial of health problems in July 1971 and August 1971, the weight of the evidence is against finding that there was any injury or disease of the lungs during service, or symptoms of lung disease that manifested during service.    

The Veteran was not exposed to asbestos during service, and the Veteran does not contend that he was exposed to asbestos.  The Veteran's MOS of an Armorer is not one suggestive of asbestos exposure.  During a January 2001 private medical appointment, the Veteran reported no history of asbestos exposure.  

The Board next finds that the weight of the evidence demonstrates that symptoms of lung disease have not been continuous since service separation in September 1971.  The earliest evidence of lung disease is the January 2001 private treatment record, forty years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years after service is one additional factor that weighs against a finding of continuous symptoms of lung disease since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).    

During the course of the appeal, the Veteran has provided inconsistent statements regarding the onset of lung disease.  On the December 2010 Notice of Disagreement, the Veteran reported that breathing trouble and chronic bronchitis began in 1971, the same year of service separation.  In an October 2009 statement, the Veteran asserted that the onset of the lung problems occurred when he came into contact with Agent Orange during service, which is a different date than service separation as the Veteran's tour of service in Vietnam began in May 1969.  Inconsistent with both of these reports, on the August 2009 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran reported that the lung condition began in 2000, which is almost 30 years after service separation.  Additionally, in a May 2010 statement, the Veteran reported that he noticed symptoms of lung disease while working at a telephone company after service separation.  The May 2010 statement implies that the Veteran sought private medical treatment in January 2001shortly after noticing the symptoms of lung disease, which would also place the onset of the condition in about 2000.   

In light of the service treatment records showing no symptoms of lung disease during service, the absence of lung symptoms at service separation, and the inconsistent lay statements or histories by the Veteran regarding the post-service onset of lung disease during the course of the appeal, the Board does not find the Veteran's more recent account of having had lung disease during service and since service to be credible evidence; therefore, the statements of in-service and continuous post-service symptoms of lung disease are of no probative value. 

The weight of the evidence further demonstrates that the lung disease, which manifested many years after service, is not causally or etiologically related to service, including to the presumed herbicide exposure during service.  The Board notes that restrictive lung disease, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  See 
38 C.F.R. § 3.309(e).  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and restrictive lung disease which develops many years later such that restrictive lung disease was specifically excluded by regulation as a disease associated with herbicide exposure.  

On the question of nexus to service, after review of the record, consideration of the Veteran's in-service herbicide exposure, and an examination of the Veteran, the May 2014 VA examiner opined that it was less likely than not that the lung disease began during, or was otherwise caused by, active service, including presumed exposure to Agent Orange.  In support of the medical opinion, the VA examiner reasoned that the service treatment records were absent of any lung complaints or disorders, and review of the medical literature did not show an association between exposure to Agent Orange and the development of restrictive lung disease and/or pleural plaques and thickening.  The VA examiner has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the May 2014 VA medical opinion is of significant probative value.  There is no competent evidence of record that has demonstrated a relationship between the restrictive lung disease or pleural thickening and active military service, to include presumed exposure to herbicide agents during service.

The Board notes that the Veteran, as a layperson, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current lung disease and active service.  Such opinions as to causation involving making findings based primarily on medical knowledge of the etiology of lung diseases.  The May 2014 VA examiner, who has specialized medical expertise and training, provided a negative medical regarding the probability of a relationship between the Veteran's lung disease and active service.  The Board finds that the evidence weighs against finding that the lung disease was causally or etiologically related to service; therefore, service connection for restrictive lung disease, to include pleural thickening, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The Veteran does not contend exposure to asbestos, the Veteran's MOS of an Armorer is inconsistent with asbestos exposure, and the Veteran reported no history of asbestos exposure during a January 2001 private medical appointment; however, the January 2001 private doctor noted a risk of asbestos exposure without providing an explanation of the risk.  Even erroneously assuming the fact of asbestos exposure during service, the VA examiner opined that it was less likely than not that the lung disease was caused by asbestos exposure, based on the fact that no foreign body fibers such as asbestos were found in a November 2001 biopsy.  Such erroneous factual assumption renders the opinion of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Additionally, the opinion is negative, so cannot weigh in favor of the Veteran's claim.   

In summary, the weight of the evidence demonstrates herbicide exposure, but no injury or disease of the lungs, including no asbestos exposure, and no symptoms of lung disease manifested during service; no continuous symptoms of lung disease since service; and no relationship between the Veteran's lung disease and service, including presumed herbicide exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for restrictive lung disease, to include pleural thickening, must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for restrictive lung disease, to include pleural thickening, including as due to herbicide exposure, is denied.



___________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


